2021 IL App (4th) 200268WC
                                                                                             FILED
                             NOS. 4-20-0268WC, 4-20-0269WC cons.                            April 26, 2021
                                                                                            Carla Bender
                                   IN THE APPELLATE COURT                               4th District Appellate
                                                                                              Court, IL
                                             OF ILLINOIS

                                           FOURTH DISTRICT

                    WORKERS’ COMPENSATION COMMISSION DIVISION


 JOSEPH E. BOWEN,                                               )   Appeal from the
                 Appellant,                                     )   Circuit Court of
                 v.                                             )   Adams County
 THE ILLINOIS WORKERS’ COMPENSATION                             )   Nos. 18MR24
 COMMISSION et al. (William A. Niekamp Truck                    )        18MR43
 Service, Inc., Appellees).                                     )
                                                                )   Honorable
                                                                )   Scott D. Larson,
                                                                )   Judge Presiding.


               JUSTICE CAVANAGH delivered the judgment of the court, with opinion.
               Presiding Justice Holdridge and Justices Hoffman, Hudson, and Barberis
               concurred in the judgment and opinion.

                                              OPINION
¶1             In    litigation   before    the   Illinois   Workers’    Compensation    Commission

(Commission), petitioner, Joseph Bowen, won benefits from respondent, William A. Niekamp

Truck Service, Inc. Respondent brought two actions for judicial review, and the circuit court issued

a decision that was partly unfavorable to petitioner. The parties appealed in the two cases. We

dismissed the appeals for lack of jurisdiction. The circuit court then issued a further decision.

Petitioner appeals again in the two cases. We likewise dismiss these appeals for lack of jurisdiction.

¶2                                         I. BACKGROUND

¶3             Respondent brought two actions for judicial review. One action, Adams County

case No. 18-MR-24, was to review a decision of January 4, 2018, by the Commission. In that case,
respondent raised two issues before the circuit court: (1) the imposition of a section 19(l) penalty

(see 820 ILCS 305/19(l) (West 2014)) and (2) the denial of a credit under section 8(e)(17) (id.

§ 8(e)(17)). The other action for judicial review that respondent brought was Adams County case

No. 18-MR-43. In that action, respondent challenged Commissioner Brennan’s denial of a section

19(f) motion to correct a reputed clerical error (see id. § 19(f)), namely, the omission of a credit

under section 8(e)(17). The circuit court consolidated the two cases for decision.

¶4             In an opinion that it entered on April 22, 2019, the circuit court reversed the

Commission’s award of a penalty under section 19(l). By the same token, the court declined

petitioner’s “request for reinstatement of section 19(k) penalties.” As for the denial of a credit

under section 8(e)(17), the circuit court reasoned that, effectively, the Commission already had

allowed such a credit.

¶5             The parties appealed to the appellate court from the circuit court’s opinion of

April 22, 2019. The appellate court concluded, however, that it lacked jurisdiction because three

issues remained unaddressed by the circuit court:

               “In this case, the circuit court never ruled on the propriety of the Commission’s

               decision to deny [respondent] a credit pursuant to section 8(e)(17) of the Act

               against [petitioner’s] award of [permanent partial disability] benefits for a 20%

               loss of use of his right leg; nor did it rule on the Commission’s denial of

               [respondent’s] section 19(f) motion. In addition, the circuit court failed to rule on

               the Commission’s vacation of the arbitrator’s award of attorney fees to

               [petitioner] pursuant to section 16 of the Act.” William A. Niekamp Truck Service,

               Inc. v. Illinois Workers’ Compensation Comm’n, 2020 IL App (4th) 190317WC-

               U, ¶ 11.



                                                -2-
¶6             Because the circuit court’s opinion of April 22, 2019, left unresolved those issues

that the parties had raised to the circuit court, there was as of yet no final judgment to review,

and the appellate court lacked jurisdiction. Id. ¶ 12. Therefore, the appellate court dismissed the

consolidated appeals. Id.

¶7             On May 26, 2020, the circuit court entered a further decision in case Nos. 18-MR-

24 and 18-MR-43. In this second decision, the court addressed the remaining issues as follows:

                       “4. Consistent with this Court’s April 22, 2019[,] Opinion, the

               Commission’s failure to deduct the Section 8(e)(17) credit from the

               Commission’s 20% loss of use of the right leg award was erroneous as a matter of

               law and against the manifest weight of the evidence[,] given the existence of

               [petitioner’s] prior settlement, documented in the record and in the Commission’s

               own database;

                       5. The Commission’s denial of Section 16 attorney[ ] fees was neither

               against the manifest weight of the evidence[ ] nor an abuse of discretion, and the

               Commission’s denial of [s]ection 16 attorney[ ] fees is affirmed on review;

                       6. [Respondent] is entitled to a credit of 22.5% loss of use of the right leg

               pursuant to Section 8(e)(17)[,] to be deducted from the Commission’s award of

               20% loss of use of the right leg pursuant to Section 8.1b(b) [(820 ILCS

               305/8.1b(b) (West 2014))], resulting in no additional permanency payable; and

                       7. The issue of the Commission’s denial of [respondent’s] Section 19(f)

               motion is mooted by this Court’s Order as the credit calculation has been

               corrected.”




                                                -3-
¶8             Petitioner now appeals to us from the circuit court’s decision of May 26, 2020. His

appeals are twofold—one for case No. 18-MR-24 and the other for 18-MR-43—and we have

consolidated his two appeals.

¶9                                       II. ANALYSIS

¶ 10           Although the parties do not question our jurisdiction over these consolidated

appeals, we have an independent duty to make sure that we have jurisdiction. Williams v. Industrial

Comm’n, 336 Ill. App. 3d 513, 515 (2003); Kendall County Public Defender’s Office v. Industrial

Comm’n, 304 Ill. App. 3d 271, 273 (1999). Unless a statute or a supreme court rule makes an

exception, our jurisdiction is limited to deciding appeals from final judgments. Ill. S. Ct. R. 301

(eff. Feb. 1, 1994) (providing that “[e]very final judgment of a circuit court in a civil case is

appealable as of right” (emphasis added)); Trunek v. Industrial Comm’n, 345 Ill. App. 3d 126, 127

(2003). “ ‘A judgment is final for appeal purposes if it determines the litigation on the merits or

some definite part thereof so that, if affirmed, the only thing remaining is to proceed with the

execution of the judgment.’ ” Trunek, 345 Ill. App. 3d at 127 (quoting In re Marriage of

Verdung, 126 Ill. 2d 542, 553 (1989)).

¶ 11           Under section 19(f)(2) of the Workers’ Compensation Act, the circuit court’s

judgment is considered to be final, executable, and appealable only if the circuit court confirms

the Commission’s decision or, alternatively, sets aside the Commission’s decision without a

remand. Section 19(f)(2) provides as follows:

                      “The court may confirm or set aside the decision of the Commission. If the

               decision is set aside and the facts found in the proceedings before the Commission

               are sufficient, the court may enter such decision as is justified by law, or may

               remand the cause to the Commission for further proceedings and may state the



                                                -4-
                questions requiring further hearing, and give such other instructions as may be

                proper.” 820 ILCS 305/19(f)(2) (West 2020).

See also A.O. Smith Corp. v. Industrial Comm’n, 109 Ill. 2d 52, 54 (1985) (holding that, when a

circuit court sets aside the Commission’s decision and remands the case to the Commission for

further proceedings involving the resolution of questions of law or fact, the order is interlocutory

and not appealable). The confirmation or setting aside need not be in toto. The circuit court may

confirm part of the Commission’s decision and set aside another part. But each part of the

Commission’s decision that comes under challenge in the circuit court must be either confirmed

or set aside.

¶ 12            In its order of May 26, 2020, the circuit court neither confirmed nor set aside the

Commission’s denial of a section 8(e)(17) credit. To be sure, in its order, the court characterized

the Commission’s denial of the credit as against the manifest weight of the evidence and as legally

erroneous, and the court declared respondent to be entitled to a credit of 22.5% against the loss of

use of petitioner’s right leg. The court thereby “enter[ed] such decision as” the court deemed to be

“justified by law.” 820 ILCS 305/19(f)(2) (West 2020). Before entering its own decision on this

point, however, the circuit court was supposed to set aside the Commission’s decision on this

point: “If the decision is set aside and the facts found in the proceedings before the Commission

are sufficient, the court may enter such decision as is justified by law.” (Emphasis added.) Id.

Unless the circuit court sets aside the part of the Commission’s decision denying the credit, two

opposing decisions on the credit will be in force: a decision by the Commission and a decision by

the circuit court. Respondent’s claim to a section 8(e)(17) credit remains unresolved—and, hence,

the circuit court’s judgment remains nonfinal and nonappealable—until, on the basis of its




                                               -5-
analysis, the circuit court either confirms or sets aside the part of the Commission’s decision

denying the credit.

¶ 13               The other matter, case No. 18-MR-43, in which respondent challenged the denial

of its section 19(f) motion, likewise remains unresolved and, therefore, nonappealable. As to that

matter, the circuit court’s order of May 26, 2020, merely stated, “The issue of the Commission’s

denial of [respondent’s] [s]ection 19(f) motion is mooted by the [c]ourt’s [o]rder as the credit

calculation has been corrected.” This was not a disposition. A moot case should be dismissed.

Turner v. Joliet Police Department, 2019 IL App (3d) 170819, ¶ 12. We question, however,

whether case No. 18-MR-43 was “moot,” properly speaking. See Compass Group v. Illinois

Workers’ Compensation Comm’n, 2014 IL App (2d) 121283WC, ¶ 25 (describing a moot

argument as one that “present[s] no real controversy”); Eisenberg v. Industrial Comm’n of Illinois,

337 Ill. App. 3d 373, 378 (2003) (describing an issue as moot “where events occur which make it

impossible for the court to grant effectual relief” or where “it becomes apparent that an opinion

cannot affect the results as to the parties or the controversy before it”). In any event, case No.

18-MR-43 lacks a disposition by the circuit court.

¶ 14                                     III. CONCLUSION

¶ 15               To sum up, in case No. case 18-MR-24, respondent’s challenge to the part of the

Commission’s decision denying a section 8(e)(17) credit still awaits a disposition by the circuit

court. There is a decision or an analysis in that case but no disposition. Case No. 18-MR-43

likewise still awaits a disposition by the circuit court. Therefore, we dismiss these appeals for lack

of jurisdiction.

¶ 16               Appeals dismissed.




                                                 -6-